TRES MESAS WIND FARM.

VI. PREVENTIVE AND MITIGATION MEASURES FOR ENVIRONMENTAL IMPACTS. ..........ssceseseseeeree 1

V1.1. DESCRIPTION OF THE MITIGATION OR CORRECTIVE MEASURE OR PROGRAM OF MITIGATION OR CORRECTIVE
MEASURES FOR EACH ENVIRONMENTAL COMPONENT.

VI. 2. ENVIRONMENTAL QUALITY FOLLOW-UP PROGRAM (PSCA)

VI.2.1. Land Restoration and Conservation Program

VI.2.2. Flora and Fauna Comprehensive Management Program

VI.2.3. Program for Comprehensive Management of Waste.

VI.2.4. Environmental Supervision Program

VI.2.5. Environmental Training and Awareness Program

VI.2.3. RESIDUAL IMPACTS

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

vi
TRES MESAS WIND FARM.

VI. PREVENTIVE AND MITIGATION MEASURES FOR ENVIRONMENTAL IMPACTS

VI.1. DESCRIPTION OF THE MITIGATION OR CORRECTIVE MEASURE OR PROGRAM OF MITIGATION OR CORRECTIVE
MEASURES FOR EACH ENVIRONMENTAL COMPONENT

Chapter V identifies and assesses the environmental impacts which may be caused in the different
development stages of the "Tres Mesas" Wind Farm project by Oak Creek Energy Inc.; in this
regard, measures proposed in this chapter correspond to negative impacts. It must be clearly
mentioned that as demonstrated in chapter of this EIS-S, the Project will not cause relevant
environmental impacts; however, the petitioner will implement actions to guarantee compliance
with the environmental regulations, as well as to prevent and mitigate significant impacts likely to
be generated. Thus, the Project conforms to the provisioned in section 30 of the LGEEPA, with
regards to:

[SECTION 30.- In order to obtain the authorization referred to in section 28 hereof, interested
parties shall submit to the Department the Environmental Impact Statement, which shall contain at
least a description of the possible effects on the ecosystem(s) which may be disturbed by the works
or activities in question, considering the group of elements composing said ecosystems, as well as
the preventive and mitigation measures, and other measures necessary to reduce to minimum
the negative effects on the environment.]

In this regard, we assume the fact that after identifying the environmental impacts the measures
allowing mitigation, prevention or compensation of the same must be defined. Therefore, under a
comprehensive and ecosystemic perspective, an Environmental Quality Follow-up Plan (PSCA) is
suggested as an instrument that considers the measures proposed altogether and allows
visualizing the comprehensive approach so as to understand the negative effects on the
environment under the following core objectives:

e To build and operate the wind farm within a framework of conservation and
sustainable use of ecosystems, goods and environmental services involved, so that
the project may be characterized for being an environmentally feasible, responsible
and sustainable development strategy.

e To implement the impact management measures to prevent, mitigate and restore,
as the case may be, the possible effects derived from potential environmental
impacts expected at each implementation stage of the project, within a framework
of conservation and sustainable use of goods and environmental services.

e To implement the actions that will allow responding and strictly complying with the
terms and conditions set by SEMARNAT should the project be authorized.

e To facilitate the verification of strict compliance with the legislation and federal and
state environmental regulations applicable to the project.

ENVIRONMENTAL IMPACT STATEMENT VEL
SPECIAL MODALITY
TRES MESAS WIND FARM.

With the aforementioned, we intend that the measures proposed be oriented and integrated to
conservation of the structure and features of ecosystems to be used, in such a way to comply with
section 44 of the rules in this matter with regards to:

[Il. The use of natural resources so as to respect the functional integrity and carrying capacities of
ecosystems to which said resources belong, for indefinite periods;...]

Based on this information, an Environmental Quality Follow-up Plan was structured consisting of 5
basic Programs. From these Programs, some specific Subprograms, Plans and Procedures are
derived with the purpose of covering the most important areas for mitigation and/or
compensation of adverse environmental impacts related to this project.

Plan de Seguimiento de la
Calidad Ambiental (PSCA)

Programade N
Restauraciény Programade

Programade Manejo ae 5
Conservacionde Integral de Residuos Difusion Ambiental
Sus

elos

Programa de Manejo Programade

Integral de Floray Supervision
v eel Ambiental
Procedimiento ;
para Control de i

Derrames Manejoy Rescate
de Fauna

Subprogramade
Rescate y
Reubicacién de Flora

rs
Plan de Monitoreo
de Avesy
Murciélagos

Figure VI.1. Structure of the Environmental Quality Follow-up Plan (PSCA)

ITN.
Environmental Quality Follow-Up Plan (PSCA)
- Land Restoration and Conservation Program “P Procedure for Spill Control
- Flora and Fauna Comprehensive Management Program
© Flora Rescue and Relocation Subprogram
© > Fauna Management and Rescue Subprogram > Birds and Bats Monitoring Plan
- Program on Comprehensive Management of Waste
- Environmental Supervision Program
- Environmental Training and Awareness Program]

ENVIRONMENTAL IMPACT STATEMENT V2
SPECIAL MODALITY
TRES MESAS WIND FARM.
TEE

On the other hand, it is important to mention that approximately 180 days before beginning the
abandonment stage (considering a project lifespan of approximately 50 years), an Abandonment
Program will be developed including the Facilities Dismantling Plan, in addition to the
rehabilitation activities for disturbed areas as per the conditions existing at the moment in the
site.

Next we mention the impacts with different programs and propose general mitigation measures
so as to demonstrate the response to the same and consequently, after putting the Project works
and activities subject to mitigation measures we will guarantee the lack of environmental
disturbance, maintaining impacts in levels that will not jeopardize the integrity of ecosystems. This
fact should be demonstrated through the lifespan of the Project with monitoring actions to
evaluate the environmental efficiency for each program.

ENVIRONMENTAL IMPACT STATEMENT V3
SPECIAL MODALITY
TRES MESAS WIND FARM

Table VI.1. Environmental impacts and igation measures for the site preparation stage

e The clearing and clearance activity will be scheduled and gradual, and
only the surface necessary according to the work program for each
stage will be disturbed.

e IP 1. Alteration of

local microclimate e Land Restoration and

due to i
cee ge e Weill try to the extent possible to respect all areas with vegetation Conservation
modification on Program
7 . well preserved.
Climate the proportion of are . .
, e After finishing the construction of the wind farm, the necessary zones :

latent and sensible . . age . . . ¢ Environmental

wae will be leveled and restoration activities at the site will be carried out, we
heat of radiation Supervision Program

so that the vegetation may be restored to its previous state, trying to
avoid species which roots may be disturbed by underground lines for
electrical conduction.

e Petitioner should ensure, through agreements with contractors and
periodical inspections that the machinery and vehicles used during
site preparation stages do not generate relevant smoke or emissions
into the atmosphere.

e Contractors will be requested to have a machinery and equipment
maintenance program to ensure their good conditions.

e Circulation of vehicles in specific working areas will be restricted and
trucks transporting dirt or material which may be blown over will be |e Environmental

e IP 2. Emissions of demanded, to the extent possible, to circulate with canvas or else Supervision Program
combustion gas transport the material moisten so as to avoid spreading dust.
and dust and/or e Dirt roads will be periodically irrigated (when necessary) e Land Restoration and
particles e Clearing and grubbing of the land will be scheduled and gradual, as Conservation
per the progress of the work schedule. Only after the area has been Program
cleared, they can begin the construction activities, and so on and so
forth, in order to avoid that these areas remain without vegetation
and therefore exposed to the effects of wind causing, in turn,
spreading of powder and particles.

e In the event of delay to begin the construction after having removed
the vegetable coverage, the activities of soil retention should begin
to control erosion according to the Land Restoration and

in deforested
premises

QRS
ENVIRONMENTAL IMPACT STATEMENT VI-4

SPECIAL MODALITY
TRES MESAS WIND FARM

Conservation Program.

e Petitioner should ensure, through agreements with contractors and
periodical inspections that the machinery and vehicles used during
site preparation stages do not generate relevant noise levels.

e Before using explosives, fauna displacement techniques will be

¢ Environmental
Supervision Program

e IP 3. Noise implemented with the Fauna Management and Rescue Subprogram.
ao . . . wae F e Fauna Management
emissions e During rock crushing and explosives use activities the staff will be and Rescue
requested to use earplugs. Subprogram

e Vehicle circulation will be restricted to specific working areas

e Should relevant noise levels be identified, the staff working in said
activities should use hearing protective equipment.

e Clearing and grubbing of the land will be scheduled and gradual, as
per the progress of the work schedule. Only after the area has been
cleared, they can immediately begin the construction activities, and
so on and so forth, in order to avoid that these areas remain without
vegetation and therefore exposed to erosion due to the effects of
wind and water.

e In the event of delay to begin the construction after having removed
the vegetable coverage, the activities of soil retention should begin
to control erosion according to the Land Restoration and

Land e IP 4. Land Erosion Conservation Program.

e Storm rain works necessary to avoid water accumulation and land
erosion will be carried out.

e The elements for erosion and sediments control should be kept until
the land is covered with permanent vegetation.

e The vegetable soil layer removed will be kept separately from the
rest of the material produced from excavation to be used later in
filling-in and leveling. The remnants of vegetation removed will be
"crushed" and stored at a specific site, for subsequent
reincorporation into the land and/or use in reforestation areas or

e Land Restoration and
Conservation
Program

¢ Environmental
Supervision Program

QS
ENVIRONMENTAL IMPACT STATEMENT VI-5

SPECIAL MODALITY
TRES MESAS WIND FARM

local plant nurseries.

e Petitioner will ensure, through agreements and periodical
inspections, that contractor's authorized vehicles do not show leaking
of fuel and/or oil.

e Giving maintenance to equipment and machinery in unpaved areas
not determined for that purpose will be avoided to the fullest extent
possible. If possible, machinery and equipment will be moved to] e Environmental
specialized workshops in the area; however, if this is not possible, Supervision Program
maintenance will be on site or at the area of Offices for construction,
warehouses and temporary parking, following safety protocols and |e Environmental

avoiding at all times spills to the land, for which they must place trays Training and
or plastic to contain possible leaking or spills. Awareness Program
e Contractors will be requested to have a maintenance program for
machinery and equipment ensuring their good conditions, so as to e Program for
e IPS. Land avoid to the fullest extent possible carrying out major and minor Comprehensive
pollution maintenance on site. Management of
e Contractors will be bound to implement Procedures for Spill Control, Waste
as well as the Environmental Training and Awareness Program to
ensure that the staff is aware of the procedures to avoid and solve ¢ Land Restoration and
spillage. Conservation
e All waste generated during the different stages of the project should Program
be stored and made available in accordance with the Program for
Comprehensive Management of Waste. ° Procedure for Spill
e The storage area for machinery and equipment should preferably be Control
paved and have the appropriate material and equipment for spill
control.

e Should there be any spill of hydrocarbons (oil, grease and fuels),
polluted soil will be removed and managed as hazardous waste.

Qn
ENVIRONMENTAL IMPACT STATEMENT VI-6

SPECIAL MODALITY
TRES MESAS WIND FARM

IP 6. Modification
of geological
formations

The design of roads to be rehabilitated and/or extended will take
into account that the alteration of geological formation at the site be
minimized to the fullest extent possible.

Material removed during rehabilitation and extension of roads will
be used for filling-in and leveling, trying to preserve the original
topographic conditions.

e Land Restoration and

Conservation
Program

¢ Environmental

Supervision Program

IP 7. Modification
of surface
hydrological
pattern

During site preparation activities, storm rain works necessary to
avoid water accumulation and land erosion will be carried out.
Material generated from clearing, grubbing and excavation tasks
should be temporarily stored at sites determined for that purpose,
thus avoiding the modification of land run-off patterns by berms.
This material will be used for filling-in and leveling, and in the event
of excess, this may be used for legally authorized dumps or sites for
final disposal.

It is strictly forbidden to store material in areas where there could be
matter sweeping risks, due to wind or run-off, to the valleys located
next to the plateaus.

e Land Restoration and

Conservation
Program

e Program for

Comprehensive
Management of
Waste

¢ Environmental

Supervision Program

Surface
water

IP 8. Pollution of
water bodies

Material resulting from clearing and grubbing, as well as that from
rehabilitation and extension of roads will be reused for filling-in and
leveling. In the event of excess, this may be used for legally
authorized dumps or sites for final disposal.

It is strictly forbidden to store waste or materials such as oil or
hydrocarbons in surrounding areas where there could be a risk of
spill and/or sweeping of material due to wind or run-off to rifts or
valleys.

Contractors will be required to implement Procedures for Spill
Control, as well as the Environmental Training and Awareness
Program to ensure that the staff is aware of the procedures to avoid
and solve spillage.

¢ Environmental

Supervision Program

¢ Environmental

Training and
Awareness Program

e Program for

Comprehensive
Management of
Waste

e Land Restoration and

Conservation

QS
ENVIRONMENTAL IMPACT STATEMENT VI-7

SPECIAL MODALITY
TRES MESAS WIND FARM

Program
° Procedure for Spill
Control

e IP 9. Reduction of

Groundwate recharging
r capacity of
aquifers

To carry out necessary works to harvest and divert rainwater to
absorption wells.

e Land Restoration and

¢ Environmental

Conservation
Program

Supervision Program

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY
Flora

IP 10. Loss of
vegetable
coverage

IP 11. Loss of
individuals from
vegetable species
listed in NOM-059-
SEMARNAT-2010,
specifically the
elephant's foot
(Beucarnea
recurvata)

Only areas specified for extension of roads, laying foundations for
turbines, provisional works and electric conduction lines will be
disassembled as per the specific needs for each stage of the project,
and gradually according to the stages of development of the project.
During disassemble work, vegetation will not be burnt and the use of
agrochemical should be avoided to the extent possible.

Slopes will be covered with material obtained from grubbing.
Vegetable waste will be "crushed" for subsequent incorporation into
the land. Vegetation waste which may not be incorporated into the
land may be buried or managed as waste. Such management and final
disposal will be subject to the provisions of the competent authority
or, if any, the corresponding management plan.

Species listed in NOM-059-SEMARNAT-2010, likely to be transplanted
and located within the area to be cleared should be relocated to
surrounding areas. In this case, the only species which may be found
is elephant's foot (Beucarnea recurvata).

There will be priority for the use of native species in restoration
activities of the site, using preferably individuals rescued.

Workers in charge of the rescue and relocation of vegetable species
will be duly trained.

It is strictly forbidden to collect, traffic or damage flora species,
especially if under status of protection according to NOM-059.

The natural vegetable repopulation of herbaceous and bushy species
with surface roots will be permitted.

The paperwork with the competent authority will be processed so
that timber-yielding products obtained from clearing and grubbing
activities be used directly by neighboring communities and ejidos.
Otherwise, the authorities will be specifically informed about the use
and final destination of such waste

TRES MESAS WIND FARM

Flora and Fauna
Comprehensive
Management
Program

° Flora Rescue and
Relocation
Subprogram

Environmental
Training and
Awareness Program

Environmental
Supervision Program

Land Restoration and
Conservation Program

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-9
TRES MESAS WIND FARM

Fauna

IP 12.
Modification and
fragmentation of
habitat due to
loss of vegetable
coverage

IP 13. Species
displacement

IP 14. Loss of
individuals of
animal species
within any
category of NOM-
059-SEMARNAT-
2010

The clearing and grubbing of the land will be scheduled and gradual,
according to the progress of the work schedule.

Prior to clearing and grubbing activities, techniques in order to drive
away the fauna, modification of habitat and capture will be
implemented focused on slow-displacement fauna species or species
listed in NOM-59, according to the Fauna Management and Rescue
Subprogram.

Within the Fauna Management and Rescue Subprogram all species
listed in NOM-059 will be included so that workers know them and
notify the environmental responsible person should they find any of
them.

During site preparation activities no wild fauna species living in the
area of study will be captured, chased, hunted, collected, traffic or
harmed.

In response to the Environmental Training and Awareness Program,
training courses will be given to workers to promote care of wild
fauna in the area.

°

Flora and Fauna
Comprehensive
Management
Program

Subprogram for
Rescue and
Relocation of Flora

Fauna Management
and Rescue
Subprogram

Environmental
Training and
Awareness Program

Environmental
Supervision Program

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-10
TRES MESAS WIND FARM

The rescue of flora species classified as slow-growing, of biological,
cultural and economic relevance, or those found in the list of NOM-
059 will be a priority and be reincorporated into the conservation

°

Flora and Fauna
Comprehensive
Management
Program

Subprogram for

and Conservation Program will be implemented for the entire
surface disturbed. This Program includes restoration activities for
the site to restore the soil and grow natural vegetation to the fullest
extent possible. There will be special care on the areas where there
are underground electric conduction lines to avoid species which
roots may cause them some kind of damage.

° r . ios of areas. Technical data sheets of species likely to be rescued will be Rescue and
lodiversity In prepared for that purpose and the staff will be trained on that Relocation of Flora
Ecosystem terms of matter.
individuals There will be priority for the use of native species in reforestation ° Fauna Management
activities, using especially individuals rescued. and Rescue
It is strictly forbidden to collect, traffic or damage flora species, Subprogram
especially if under some kind of category of protection.
¢ Environmental
Training and
Awareness Program
During the site preparation stage, tasks will be performed gradually |
and according to the stages established in the work schedule. ° Environmental
For the presence of machinery and equipment in the area, no Supervision Program
mitigation measure is considered; however, it is estimated that once Fl dF:
the works are finished, all machinery and equipment will be ° com ae auna
removed from the site to recover its initial landscape quality. The omprenensive
eo =6IP 16. + 4 aoe wet + Management
cee ae only machinery that will remain in the site is the machinery
Modification of . . . Program
Landscape original necessary for the operation and maintenance of the wind farm.
e After finishing the construction of the wind farm, a Land Restoration °
landscape Subprogram for

Rescue and
Relocation of Flora

Land Restoration and
Conservation Program

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY
TRES MESAS WIND FARM

Petitioner will have to negotiate with the owners of each premise in order
to pay them rent. It is noteworthy that most premises are covered by

. Land Restoration and

services demand

IP 17. -
2 ° Modification of natural vegetation (82.66%) and are currently not being used for Conservation Program
E \ v4 Mication o cultivation or other economic purpose, while only 17.34% are used for * Flora and Fauna
5 and use In agricultural and/or farming purposes. comprehensive
i . ted : janagement Program
a disturbed Only after the wind farm is in operation, the owners of the land may ° 8 8
Ro} premises : . . . . Subprogram for Rescue
3 use their premises for farming or agriculture, for the operation of and Relocation of Flora
” wind turbines does not interfere with these activities.
Water supply during site preparation stage will be through water
«IP 21. Water tank trucks. The installation of storage tanks at strategic sites is e — Environmental
demand considered, where if necessary water will be transported by gravity Supervision Program
up to the working places through surface pipes or by means of
water tank trucks.
Portable diesel generators of 5 to 100 kV will be used. e Environmental
+ IP 22. Energy Supervision Program
demand . P 8
Portable toilets will be installed at working areas for exclusive use by
workers. The same supplier of the service will be in charge of
5 cleaning said toilets.
Services . . . - F
Waste generated during the different stages of site preparation will
. nen fs eat e Program for
be managed according to their characteristics, differentiating
aon . . Comprehensive
hazardous and non-hazardous waste and taking into consideration
e IP 23. Waste . ae . P Management of
the corresponding environmental legislation. Said waste will be
management Waste

disposed of at duly authorized sites with enough capacity. The
corresponding permits, agreements and/or contracts will be
processed. All this will be contemplated in the Program for
Comprehensive Management of Waste.

Companies for recycling and/or reuse of solid waste will be
contracted as part of the Program for Comprehensive Management
of Waste.

« — Environmental
Supervision Program

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY
Table VI.2. Environmental impacts and mitigation measures for the construction stage

TRES MESAS WIND FARM

Component

Identified Impact

Mitigation Measure

Program or
Subprogram

Air

IC 1: Emissions of
combustion gas
and dust and/or
particles

Petitioner should ensure, through agreements with contractors and
periodical inspections that the machinery and vehicles used during site
preparation stages do not generate relevant smoke or emissions into the
atmosphere.

Contractors will be requested to have a machinery and equipment
maintenance program to ensure their good conditions.

Circulation of vehicles in specific working areas will be restricted and
trucks transporting dirt or material which may be blown over will be
demanded, to the extent possible, to circulate with canvas or else
transport the material moisten so as to avoid dispersion of dust.

Dirt roads will be periodically irrigated (when necessary)

Construction activities will begin immediately after clearing and
grubbing of areas designated to avoid that cleared land be exposed to
the wind effect and therefore cause spreading of dust and particles. In
the event of delay to begin the construction after having removed the
vegetable coverage, the activities of soil retention should begin to
control erosion according to the Land Restoration and Conservation
Program

The concrete plant should have anti-pollution equipment to capture
particles.

Environmental
Supervision
Program

Land Restoration
and Conservation
Program

IC 2. Noise
emissions

Contractors will be requested to have a machinery and equipment
maintenance program to ensure their good conditions.

Vehicle circulation will be restricted to specific working areas

We will supervise that the staff in charge of blowing up and staff
working around the area where this will take place use hearing
protective equipment specified during the same.

Should relevant noise levels be identified, the staff working in said
activities should use hearing protective equipment.

Environmental
Supervision
Program

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-13
TRES MESAS WIND FARM

Component Identified Impact Mitigation Measure Program or
Subprogram
Construction activities will begin immediately after clearing and
grubbing of areas designated to avoid that cleared land be exposed to
the wind effects and therefore cause spreading of dust and particles. In
the event of delay to begin the construction after having removed the
vegetable coverage, the activities of soil retention should begin to Land R .
control erosion according to the Land Restoration and Conservation ° tan estoration
Program and Conservation
The necessary storm drain works will take place to avoid water Program
e IC 3. Land Erosion accumulation and land erosion, mainly in excavations for laying .
‘ . . e Environmental
foundations for wind turbines, and other infrastructure works, as well as ..
. . . Supervision
the ditch for underground electric cabling. P
We should keep the elements for erosion and sediments control until rogram
the land is covered with permanent vegetation.
The vegetable soil layer removed will be used to the fullest extent
Soil possible in filling-up and leveling. The remnants of vegetation removed

will be "crushed" and stored at a specific site, for subsequent
reincorporation into the land and/or use in reforestation areas or local
plant nurseries.

IC 4. Land
pollution

Petitioner will ensure, through agreements and periodical inspections,
that contractor's authorized vehicles do not show leaking of fuel and/or
oil.

Giving maintenance to equipment and machinery in unpaved areas not
determined for that purpose will be avoided to the fullest extent
possible. If possible, machinery and equipment will be moved to
specialized workshops in the area; however, if this is not possible,
maintenance will be on site or at the area of Offices for construction,
warehouses and temporary parking, following safety protocols and
avoiding at all times spills to the land, for which they must place trays or
plastic to contain possible leaking or spills.

e Environmental
Supervision
Program

e Environmental
Training and
Awareness
Program

e Program for
Comprehensive
Management of

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

ViI-14
TRES MESAS WIND FARM

Component Identified Impact Mitigation Measure Program or
Subprogram
Contractors will be requested to have a maintenance program for Waste
machinery and equipment ensuring their good conditions, so as to avoid
to the fullest extent possible carrying out major and minor maintenance | Land Restoration
on site. and Conservation
Program
Contractors will be bound to implement Procedure for Spill Control, as
well as the Environmental Training and Awareness Program to ensure ° Procedure for
that the staff is aware of the procedures to avoid and solve spillage. Spill Control
All waste generated during the different stages of the project should be
stored and made available in accordance with the Program for
Comprehensive Management of Waste.
The storage area for machinery and equipment should preferably be
paved and have material and equipment for spill control.
Should there be any spill of hydrocarbons (oil, grease and fuel), polluted
soil will be removed and managed as hazardous waste.
e Land Restoration
and Conservation
Program
epee Material removed during blowing up, cuts and excavations will be used + Program for
e IC5. Modification ye " oe . Comprehensive
. for filling-in and leveling, trying to preserve the original topographic
of geological oe F Management of
formations conditions of the site to the fullest extent possible. Wast
aste
e Environmental
Supervision
Program
surface e IC 6. Modification The necessary storm drain works will take place to avoid water e Land Restoration
water of surface accumulation and land erosion, mainly in excavations for laying and Conservation
hydrological foundations for wind turbines, and other infrastructure works, as well Program

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

ViI-15

: TRES MESAS WIND FARM
Eee

Component Identified Impact

Mitigation Measure

Program or
Subprogram

pattern

as the ditch for underground electric cabling.

Material generated from blowing up, cuts and excavations for
foundations should be temporarily stored at sites determined for that
purpose, thus avoiding the modification of land run-off patterns by
berms. This material will be used for filling-in and leveling, and in the
event of excess, this may be disposed of at legally authorized dumps or
sites for final disposal.

It is strictly forbidden to store material in areas where there could be
matter sweeping risks, due to wind or run-off, to the valleys located
next to the plateaus.

Environmental
Supervision
Program

Program for
Comprehensive
Management of
Waste

e IC 7. Pollution of
water bodies

Material resulting from removal and rock blowing up, as well as from
cuts and excavations, will be used for filling-in and leveling.

It is strictly forbidden to store waste or materials such as oil or
hydrocarbons in surrounding areas where there could be a risk of spill
and/or sweeping of material due to intermittent riverbeds in the area.
Contractors will be required to implement Procedures for Spill Control,
as well as the Environmental Training and Awareness Program to ensure
that the staff is aware of the procedures to avoid and solve spillage.

Environmental
Supervision
Program

Program for
Comprehensive
Management of
Waste

Land Restoration
and Conservation
Program

Procedure for Spill
Control

Environmental
Training and
Awareness
Program

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

VI-16
TRES MESAS WIND FARM

Component Identified Impact Mitigation Measure Program or
Subprogram
Only areas specified for extension of roads, foundations for turbines,
. provisional works and electric conduction lines will be disassembled as
¢ IC 8. Reduction of oe . .
. per the specific needs for each stage of the project. e Environmental
Groundwate recharging . on . wo
r capacity of If necessary, at areas built such as buildings for Operation and Supervision
. maintenance, the necessary works for rain water harvesting and Program
aquifers . : . .
diversion towards absorption wells will be performed.
Prior to construction activities, e Flora and Fauna
fauna, modification of habitat and capture will be implemented focused Comprehensive
on slow-displacement fauna species or species listed in NOM-59, in Management
accordance with the Fauna Management and Rescue Subprogram. Program
Construction activities will be scheduled and gradual, according to the ° Fauna
work schedule progress. Management and
e IC9. Species During construction activities no wild fauna species living in the area of Rescue
Fauna displacement study will be captured, chased, hunted, collected, traffic or harmed. Subprogram
In response to the Environmental Training and Awareness Program, e Environmental
training courses will be given to workers to promote care of wild fauna Training and
in the area. Awareness
Program
¢ Environmental
Supervision
Program
During construction stage, tasks will be performed gradually and e Flora and Fauna
according to the stages established in the work schedule. Comprehensive
e §=1C€10. For the presence of machinery and equipment in the area, no Management
Landscape Modification of mitigation measure is considered; however, it is estimated that once Program
original the works are finished, all machinery and equipment will be removed ° Subprogram for
landscape from the site to recover its initial landscape quality. Rescue and
After finishing the construction of the wind farm, a Land Restoration Relocation of Flora
and Conservation Program will be implemented for the entire surface e Land Restoration

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-17
TRES MESAS WIND FARM

Component Identified Impact Mitigation Measure Program or
Subprogram
disturbed. This Program includes restoration activities for the site to and Conservation
restore the soil and grow natural vegetation. There will be special care Program

on the areas where there are underground electric conduction lines to
avoid species which roots may cause them some kind of damage.

e =1C 13. Water
demand

Water supply during site preparation stage will be through water tank
trucks. The installation of storage tanks at strategic sites is considered,
where if necessary water will be transported by gravity up to the
working places through surface pipes or by means of water tank trucks.

e Environmental
Supervision
Program

e ©6114. Energy
demand

During the construction stage, portable diesel generators of 5 to 100 kV
will be used.

e Environmental
Supervision
Program

Services

e IC 15. Waste
management
services demand

Portable toilets will be installed at working areas for exclusive use by
workers. The same supplier of the service will be in charge of cleaning
said toilets.

Waste generated during the different stages of site preparation will be
managed according to their characteristics, differentiating hazardous
and non-hazardous waste and taking into consideration the
corresponding environmental legislation. Said waste will be disposed
of at duly authorized sites with enough capacity. The corresponding
permits, agreements and/or contracts will be processed. All this will be
contemplated in the Program for Comprehensive Management of
Waste.

Companies for recycling and/or reuse of solid waste will be contracted
as part of the Program for Comprehensive Management of Waste.

e Program for
Comprehensive
Management of
Waste

¢ Environmental
Supervision
Program

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

VI-18
Tabla VI.3. Environmental impacts and mitigation measures for the operation stage

: TRES MESAS WIND FARM
Eee

Component

Identified Impact

Mitigation Measure

Program or
Subprogram

10 2. Emissions of
combustion gas
and dust and/or
particles

Petitioner will make sure that machinery and vehicles used during
maintenance activities do not generate smoke or relevant atmospheric
emission.

Circulation of vehicles in specific working areas will be restricted and
trucks transporting dirt or material which may be blown over will be
demanded, to the extent possible, to circulate with canvas or else
transport the material moisten so as to avoid dispersion of dust.

Dirt roads will be periodically irrigated (when necessary)

Environmental
Supervision
Program

10 3. Noise
emissions

Currently, noise generation due to operation of wind turbines has been
reduced with the design of modern turbines; besides, nacelles have
sound isolation devices.

The wind farm is located at a considerable distance from the closest
population, which is a small town called San Francisco, at the east
border of the project's polygon of impact, but at a distance of
approximately 3 km from the closest wind turbine; therefore, it is
estimated that the population will not be affected.

It is worth mentioning that the accurate measurement of sound from
wind turbines is very difficult, since at wind speeds of 8 m/s and above,
background noise fully masks any noise from the turbine, so carrying out
measurements of background noise is not considered.

Petitioner will make sure, through agreements with contractors and
periodical inspections, that machinery and vehicles used during
maintenance activities do not generate noise levels which may affect
workers, and workers will be required to used earplugs.

Environmental
Supervision
Program

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-19
: TRES MESAS WIND FARM
Eee

Component Identified Impact

Mitigation Measure

Program or
Subprogram

Contractors will be requested to carry out inspections and maintenance
activities, a program for maintenance of machinery and equipment to
ensure their good conditions.

Contractors will be bound to implement Procedures for Spill Control, as
well as the Environmental Training and Awareness Program to ensure
that the staff is aware of the procedures to avoid and solve spillage.
Management of waste generated mainly during preventive and
corrective maintenance activities for facilities will fulfill the

Environmental
Supervision
Program
Environmental
Training and
Awareness
Program

turbines
10 7. Species
displacement

Prevent the presence of carrion near wind turbines which may attract
predatory birds and maintain the surrounding of wind turbines bases
clean (with no high vegetation) so as to prevent it from becoming a
shelter for preys of predatory birds.

Foresee the possibility of momentary stoppage, when birds migration is

Soil e 104. Land requirements of the Program for Comprehensive Management of Program for
pollution Waste and be supervised through the Environmental Supervision Comprehensive
Program. Management of
Petitioner will make sure, through agreements and periodical Waste
inspections that authorized vehicles of contractors doing the Land Restoration
maintenance do not show fuel and/or oil leak, as well as the prohibition and Conservation
of carrying out maintenance to vehicles or machinery within the work Program
area of the Project. © Procedure for Spill
Should there be any spill of hydrocarbons (oil, grease and fuels), Control
polluted soil will be removed and managed as hazardous waste.
The birds and bats monitoring plan will continue measuring the intensity Flora and Fauna
of the migratory phenomenon at the area disturbed by the project and Comprehensive
analyze its possible interaction with wind turbines installed. This Management
© 106. Risk of program will accurately determine the nesting zones, trajectories, Program
mortality of birds altitudes, seasons and flight peak hours.
and bats due to Anti-perching and flight diverter devices will be installed in the wind ° Fauna
Fauna collision with farm. Management and

Rescue
Subprogram

Birds and Bats
Monitoring Plan

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-20
TRES MESAS WIND FARM

Component Identified Impact Mitigation Measure Program or
Subprogram
massive. ¢ Environmental
The supervision by the environmental responsible person of the work Supervision
will entail a log of dead individuals and species resulting from collision Program
with blades of wind turbines.
e 108. Modification Wind turbines will be located at the highest areas of the plateaus, and
Landscape of original will be visible from considerable distances. There is no mitigation
landscape measure for this purpose.
Waste generated during the operation of the project and mainly during
maintenance activities will be managed according to their
characteristics, differentiating hazardous and non-hazardous waste and
«1011: Demand of taking into consideration the corresponding environmental legislation. Program for
cleaning services Said waste will be disposed of at duly authorized sites with enough ; Comprehensive
. . capacity. The corresponding permits, agreements and/or contracts will | Management of Waste
Services and waste disposal we .
. be processed. All this will be contemplated in the Program for
sites Comprehensive Management of Waste. Environmental Supervision
Companies for recycling of solid waste which may be recycled and/or Program
reused will be contracted, to the fullest extent possible, considering the
volume generated, through the Program for Comprehensive
Management of Waste.

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

ViI-21
: TRES MESAS WIND FARM
Eee

Table V1.4. Environmental impacts and mitigation measures for the site abandonment stage

Component

Identified Impact

Mitigation Measure

Program or
Subprogram

IA 1. Emissions of
combustion gas
and dust

Petitioner will make sure that machinery and vehicles used during this stage
do not generate relevant atmospheric emissions.

Vehicles circulation will be restricted to specific working areas and trucks
will be requested to circulate with canvas so as to avoid dust spreading.

Dirt roads will be periodically irrigated (when necessary)

Dismantling and demolition of structures will be scheduled and gradual

Dismantling plan

IA 2. Noise
emissions

We will make sure that machinery and vehicles used during structures
dismantling and demolition do not generate noise levels which may affect
workers. The use of earplugs will be requested if necessary.

Vehicle circulation will be restricted to specific working areas

Dismantling plan

Air

1A 3. Land
pollution

A dismantling plan will be prepared including management of liquid waste
which may be generated by wind turbines and including the assessment of
elements which may be reused or recycled and those which have to be
definitely eliminated in a controlled manner.

Dismantling Plan

IA 4, Pollution of
water bodies

A Dismantling plan will be prepared including assessment of elements
which may be reused or recycled. Elements not comprised in this category
will be stored and eliminated in a controlled manner, thus avoiding that
they be swept by rain to cliffs and valleys with risk of polluting water bodies
in the area.

It is strictly forbidden to store waste or materials such as oil or
hydrocarbons in surrounding areas where there could be a risk of spill
and/or sweeping of material due to wind or run-off, to intermittent
riverbeds within the areas disturbed by the project.

Contractors will be required to implement Procedures for Spill Control, as
well as the Environmental Training and Awareness Program to ensure that
the staff is aware of the procedures to avoid and solve spillage.

Dismantling plan

Landscape .

IA 8. Landscape

Structure dismantling and demolition tasks will be performed gradually

Dismantling plan

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-22
TRES MESAS WIND FARM

services demand

according to their characteristics, differentiating hazardous and non-
hazardous waste and taking into consideration the corresponding
environmental legislation. Said waste will be disposed of at duly
authorized sites with enough capacity. The corresponding permits,
agreements and/or contracts will be processed. All this will be considered
in the Dismantling Plan.

Component Identified Impact Mitigation Measure Program or
Subprogram
modification and according to the work schedule.
during demolition For the presence of machinery and equipment in the area, no mitigation
and dismantling measure is considered; however, it is estimated that once the works are
of structures finished, all machinery and equipment will be removed from the site to
recover its initial landscape quality.
After concluding the lifespan of the wind farm, we are considering the
execution of a Dismantling program for the wind farm including activities
necessary for restoration of the site in order to restore the land and grow
natural vegetation in the areas affected to the fullest extent possible. With
the latter, the site will recover as much as possible the landscape quality it
had before the project.
* 1A 12. Water If necessary, water supply during abandonment stage will be through : /
water tank trucks. Dismantling plan
demand
Services = = -
+ 1A13. Energy If necessary, energy generated in the wind farm or portable generators will Dismantling plan
be used.
demand
A Dismantling plan will be prepared including assessment of elements
which may be reused or recycled and those which have to be eliminated in
a controlled manner.
Portable toilets will be installed at working areas for exclusive use by
workers. The same supplier of the service will be in charge of cleaning said
e¢ 1A 14. Waste toilets. . .
management Waste generated during the site abandonment stage will be managed Dismantling plan

ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-23
TRES MESAS WIND FARM

ENVIRONMENTAL IMPACT STATEMENT VI-24
SPECIAL MODALITY
TRES MESAS WIND FARM

VI. 2. ENVIRONMENTAL QUALITY FOLLOW-UP PROGRAM (PSCA)

In order to orient, integrate and coordinate each and every activity for mitigation and
compensation of environmental impacts, we will have an Environmental Quality Follow-up
Program including several programs which are in turn divided into Subprograms, Plans and
Procedures. It is worth mentioning that these Programs will be developed in detail once the
Project is authorized, after having the results of all prior studies at the site and having the detailed
engineering of the project.

For the appropriate implementation of PSCA, we will have a permanent Environmental Manager
during the stages of site preparation, construction and operation of the wind farm, who will be
responsible for following up all Programs contained in the same.

The Programs that are a part of PSCA will include at least the following:

Objectives

Scope

Human resources, machinery and equipment requirements
Investment required

Definition of responsible persons.

Specific activities of responsible persons

Activities schedule

Procedure for review and adaptation of activities

Technical procedure (if applicable)

The following table summarizes the main adverse impacts identified, classifying them according to
the environmental factor on which they have an impact, and mentioning the Programs including
mitigation and/or compensation mechanisms or strategies:

QS
ENVIRONMENTAL IMPACT STATEMENT VI-25,
SPECIAL MODALITY
TRES MESAS WIND FARM

Table VI.5. List of main environmental impacts identified and programs including the
corresponding mitigation and/or compensation measures

ELEMENT IDENTIFIED IMPACT STRATEGY OR PROGRAM
A - oe of total suspended particles | | and Restoration and Conservation Program
ir ust]
- Generation of combustion gas Environmental Supervision Program
Noise - Increase of noise levels within the area of | ¢antal Supervision Program
disturbance of the project P ei
Land Restoration and Conservation Program
- Procedures for Spill Control
~ Loss of soil due to erosion Program for Comprehensive Management of
Soil - Pollution of soil due to hydrocarbons spills Werte pr ‘
- Pollution of soil due to generation of waste
Environmental Supervision Program
Environmental Training and Awareness Program
£ Land Restoration and Conservation Program
2 - Modification of natural run-off patterns on | ~ Procedures for Spill Control
2| Surface the land Program for Comprehensive Management of
| hydrology | - Pollution of water bodies due to wrong | Waste
S management of waste Environmental Supervision Program
Environmental Training and Awareness Program
Undergroun Land Restoration and Conservation Program
- Loss of recharging capacity of the aquifer . _
d hydrology Environmental Supervision Program
Environmental Supervision Program
Flora and Fauna Management Program
Landscape | - Transformation of local landscape ;
- Flora Rescue and Relocation Subprogram
Land Restoration and Conservation Program
- ; Program for Comprehensive Management of
. - Water, Energy demand, Sites authorized for
Services : Waste
waste disposal
Environmental Supervision Program
Flora and Fauna Comprehensive Management
- Loss of vegetable coverage in the premises | Program
Flora - Loss of vegetable species individuals listed in | - Flora Rescue and Relocation Subprogram
NOM-059 Environmental Supervision Program
Environmental Training and Awareness Program
(a
A
4 .
s - Modification and fragmentation of habitat nore and Fauna Comprehensive Management
3 - Displacement of fauna in the area of study rogram
5 - Loss of individuals from animal species listed | _ - Flora Rescue and Relocation Subprogram
Fauna in NOM-059 - Fauna Management and Rescue Subprogram
- Hunting and collection of individuals by staff Birds and Bats Monitoring Plan
- Risk of resident and migratory birds collision | Environmental Supervision Program
- Risk of resident bats collision ; a
Environmental Training and Awareness Program

QS
ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-26

TRES MESAS WIND FARM

In addition, as has been already mentioned, when concluding the lifespan of the project, an
Abandonment Program will be prepared including the Dismantling Plan and specific rehabilitation
measures for disturbed areas. The objective of such measures will be that the land disturbed may
recover its purpose and, to the fullest extent possible, recover the landscape quality it had prior to
the project. It is worth mentioning that the design of activities to be performed depends on the
subsequent use assigned to the affected area.

Next we describe in general the objectives, activities and methodology to be considered for each
Program, Subprogram, Plan and Procedure composing the PSCA.

VI.2.1. Land Restoration and Conservation Program

e Objectives

° To identify and define practices applicable to erosion control during the stages of site
preparation and construction of the wind farm.

° To establish the necessary measures for the land to return to its initial characteristics in
temporary works involving the resource, and to repair or compensate damages in
permanent works.

¢ Activities

The activities or strategies to be developed must be problem-oriented during each of the different
stages of the "Tres Mesas" Wind Farm Project.

Activities for site preparation and construction necessarily involve direct impact on the land and
vegetable coverage resources, causing erosion and disturbance of the surface drain patterns. In
this regard, it is necessary to propose a series of strategies and measures to minimize damages
caused by these resources, and that to fulfill such objective will be focused on protecting the land
surface and avoiding the particles from being swept by rain or wind. The main techniques and
measures to be considered are described below in general, but they should be developed in detail
each time the Program is prepared in detail, which might include other supplementary measures
or strategies.

° Delimitation of working zones. Working zones for transit and storage must be clearly
marked out according to the project design and the work program, so that the loss of
vegetable coverage and land is minimum; therefore, there must be a perimeter
demarcation at such areas restricting the access to other areas within the affected zone of
the project.

QS
ENVIRONMENTAL IMPACT STATEMENT VI-27

SPECIAL MODALITY
TRES MESAS WIND FARM

Drainage and water harvesting systems. Considering the nature of the project, mainly
during excavation activities for laying foundations for wind turbines and civil works, as well
as during the installation of the underground electrical grid, there will be an issue of water
accumulation during rain season. In order to avoid this, it will be necessary to build
temporary dams and drains. Ditches must be kept dry and if necessary accumulated water
will be extracted through pumping or any other alternative method.

Barriers. In order to avoid the erosion of excavated areas, barriers should be used such as:
mesh, sand bags, duffel, agave or coconut fiber, local natural fibers, etc.

Use of mulches in areas to be restored. Mulches are an excellent technique to preserve
lands and to allow their reestablishment and persistence. In this regard, once the areas to
be restored are decompacted through the use of special machinery, the mulches will be
set using debris from organic material obtained during clearing and cleaning (bark,
vegetable debris product of the clearing and grubbing) in the areas prone to erosion, in
order to cover the naked soil, prevent surface run-off, regulate the soil temperature,
preserve humidity and avoid weed.

Planting the Vegetable Coverage Native plants will be used, mostly those rescued at
cleared and grubbed areas; this will be done as the areas disturbed are free. Plants
presenting features which may help reduce wind speed, and also help the reestablishment
of the edaphic coverage.

e Methodology

To perform the aforementioned activities you must have specialized staff who will define the
techniques and methodology to be used in the different affected areas, taking into consideration
the problem during each of the project stages. The staff in charge of these tasks should:

° Mark out ona plan the different working areas.

Analyze the geological, edaphological and hydrological information in the site.

Identify the specific areas which may be affected as a consequence of the activities of site
preparation and construction.

Define and develop the necessary techniques during each project stage and at each
affected area, taking into account the project Schedule.

Take into consideration the provisioned in the Subprogram for Rescue and Relocation of
Flora, so as to coordinate the activities to be carried out according to the original purposes
at disturbed areas and subsequent use. With this, the purpose is to rehabilitate all areas
where there was natural vegetation and that the lands recover their original purpose or
even their productive capacity so as not to affect the interests of the owners who leased
their property.

°

°

VI.2.1.1 Procedure for Spill Control

QS
ENVIRONMENTAL IMPACT STATEMENT VI-28
SPECIAL MODALITY
TRES MESAS WIND FARM

During the different stages of the project, there is risk of pollution of the site due to spill of grease,
lubricant, solvent, paint and other materials. This, in turn, may cause pollution issues if not solved
promptly. Therefore, as part of the Land Restoration and Conservation Program, we must develop
a "Procedure for Spill Control" containing at least the items described hereunder, in order to
prevent land and water pollution in the area disturbed by the project:

Contractor must implement an emergency plan in response to spills, as well as have the
appropriate equipment for spill control (absorbent material and pads, trays, etc).

In the event of spill of hydrocarbons to the soil or any water body, the soil polluted should
be removed and managed as hazardous waste. If necessary, a soil remediation program
will be implemented.

Upon conclusion of construction works, the sites where machinery and equipment were
stored should be dismantled and the land used should be subject to an environmental
rehabilitation or remediation program, as the case may be.

VI.2.2. Flora and Fauna Comprehensive Management Program

This Program is subdivided into two Subprograms (see Figure Vi.2), one focused on Rescue and
Relocation of Flora and the other one focused on Management and Rescue of Flora. In turn, the
last Subprogram includes a Birds and Bats Monitoring Plan, considering that this type of fauna is
more vulnerable to be affected by the development of this project:

Programa de Manejo Integral
de Flora y Fauna

la +
A - \ 7
Subprograma de Subprograma de Manejo
Rescate y Reubicacién y Rescate de Fauna

de Flora |

Plan de Monitoreo de Aves y
Murciélagos

Figure VI.2. Structure of the Flora and Fauna Comprehensive Management Program
(T.N.
: Flora and Fauna Comprehensive Management Program
© Flora Rescue and Relocation Subprogram
© > Fauna Management and Rescue Subprogram > Birds and Bats Monitoring Plan]

QS
ENVIRONMENTAL IMPACT STATEMENT VI-29
SPECIAL MODALITY
TRES MESAS WIND FARM

It is worth mentioning that the project will affect mostly land covered by submontane scrub.
Considering that the area has a registry of a species classified in NOM-059 as endemic (Beucarnea
recurvata, commonly called elephant's foot), the priority will be to ensure the appropriate
conservation should any individual of this species be found.

The purpose of the Program is to establish in general the actions to be followed to preserve,
rescue and maintain ecosystems so that the project be naturally incorporated into the
environment, generating conditions which allow maintaining the capacity of ecosystems to supply
environmental goods and services, improve their ecological integrity and foster tangible benefits
to local and/or regional communities.

The specific purpose of this Program is to mitigate environmental impacts caused by the loss of
vegetation and habitat, as well as by displacement of animal species, and ensure maintaining
conservation areas.

Next, the general items to be considered within the subprograms integrating it are described:

VI.2.2.1. Subprogram for Rescue and Relocation of Flora
e Objectives

To rescue and protect vegetable species, mainly those with biological, cultural or
economic relevance or under any status of protection as per NOM-059-SEMARNAT-2010,
such as the elephant's foot (Beucarnea recurvata).

To rehabilitate disturbed sites by means of Restoration strategies, understanding this term
as the group of activities aimed at rehabilitating a degraded ecosystem, to partially or fully
recover the original purpose of the same and maintain the conditions fostering their
persistence and evolution

e Activities

This Subprogram includes the areas that were affected during the activities of site preparation and
construction and which will not be occupied by elements from the project during the operation of
the wind farm, including all sites taken by courtyards for maneuvering and material storage zones,
as well as roads and dirt tracks which will no longer be used during inspection and/or maintenance
tours.

The activities to be included as part of this Subprogram are described below:

° A plant nursery will be set up so as to have a suitable space for temporary storage of

plants that will be transplanted and, if any, carry out the reproduction of species if
necessary.

To identify the grass species that may be sowed over the areas to be restored in order to
achieve the stabilization of the soil and decrease laminar and wind erosion that may occur
in open spaces.

QS
ENVIRONMENTAL IMPACT STATEMENT VI-30

SPECIAL MODALITY
TRES MESAS WIND FARM

To describe and schedule the activities to be developed, highlighting those needed to
guarantee the survival of specimens used.

To reforest with native species from each type of vegetation.

To take into account during the transplant the biological features, sizes and ages suitable
to guarantee their development and survival.

To submit the list of species to be used indicating the organisms name per species and
their conservation status, according to NOM-059-SEMARNAT-2010.

To prohibit the sale and purchase of the specimens and parts of the species rescued of
terrestrial flora, allowing only their scientific collection.

To indicate in the corresponding cartography the location and dimensions of the sites that
will be used to distribute transplanted species, whether at sites needing reforestation
and/or any educational center for regional research.

To select the sites to reforest, giving priority to areas surrounding the works which need
these actions, as well as planting and protection activities for species to be used.

e Methodology

To carry out the activities above mentioned, staff specialized in rescue and relocation of flora is
needed to perform the following activities:

° Before starting any activity on clearing and weeding, there should be previous tours in

order to perform the exploration and identification work for species of flora which may be
at some kind of risk. In case of finding individuals of flora species considered slow-growing
species or included in NOM-059-SEMARNAT-2010, they should be rescued and relocated
at sites with similar environmental conditions than those where they were originally.
Determine and implement rescue, transportation, transplant and revegetation techniques
at the areas selected for their conservation, focused mainly on slow-growing species or
those in the NOM-059.

Identify species which, even if not presenting the aforementioned characteristics, are
representative of the regional flora and, therefore, will also be rescued to be used in the
area that is going to be reforested, with the purpose of incorporating the project into the
natural landscape.

Follow the scientific measures and protocols during the development of the studies and
the implementation of rescue measures.

Prepare reports and records documenting the activities carried out and the methods
employed.

QRS
ENVIRONMENTAL IMPACT STATEMENT VI-31

SPECIAL MODALITY
TRES MESAS WIND FARM

Vi.2.2.2. Fauna Management and Rescue Subprogram

e Objectives

° To rescue and protect fauna which may be disturbed by the project activities, as well as
slow-displacement fauna species and those included under any status of the NOM-059-
SEMARNAT-2010.

e Activities

With respect to terrestrial fauna to be displaced, the subprogram establishes mainly the following:

° To determine sensitivity priorities and, therefore, conservation and management priorities

for organisms.

To determine the threatened degree of species.

To use techniques in order to drive away the fauna and for habitat modification, as well as
capture and management techniques, focused on avoiding damage and/or stress on wild
fauna in order to decrease the number of wild fauna individuals of the project disturbance
area; these techniques will be focused mainly on small birds, reptiles, and mammals,
through fostering their displacement to surrounding areas with similar vegetation found in
the area of direct disturbance of the project.

To preserve ecosystemic units in their current state which will serve as biological shelters
for food, protection, reproduction and nesting of related and migratory wild fauna.

To guarantee the rescue and subsequent distribution of animal species throughout the
biological corridors within the Project area.

In case of finding individuals of fauna species considered slow-growing species or included
in NOM-059-SEMARNAT-2010, they should be rescued and relocated at sites with similar
environmental conditions than those where they were originally.

e Methodology

For the development of activities contemplated in this Program, the participation of experts in this
matter will be required to:

Define sampling and analysis techniques to be used according to the species identified as
priority species due to the possible disturbance they may suffer due to the project.
Prepare periodical reports describing in detail the activities performed, including the
corresponding results from sampling and analysis.

Assess the impact caused by the project on birds and bats populations, seeking for specific
mitigation measures to decrease such impact. Therefore, it is necessary to know with
further detail the behavior of birds and bats in the area, for which the Monitoring Plan for
resident and migratory bats and birds population needs to continue in the project area.

It is worth mentioning that the probability of migratory birds collisioning with wind turbines will
depend on several factors, especially on the species, the place topography, meteorology of the

QS
ENVIRONMENTAL IMPACT STATEMENT VI-32

SPECIAL MODALITY
TRES MESAS WIND FARM

day, the time species fly over the wind farm (migration altitude varies depending on the time), the
amount and quality of habitat for rest, migration density for each area, etc. Therefore, these
factors may be considered within the Monitoring Plan described below:

VI.2.2.2.1 Birds and Bats Monitoring Plan

° Objectives

The main objective of this Plan is to classify the community of birds and bats living in this area of
study to have accurate information in order to assess the project impact on said area and, thus,
determine the actions required for mitigation of this impact.

Specific objectives are:

° To know the biodiversity of birds and bats living in the site, as well as their richness,

frequency, abundance, density, flight patterns, space use and habitat conditions in the
area of interest.

To classify the potential and actual impact caused by the project on the community of
birds and bats living within the area of influence of the project.

To design and implement relevant mitigation measures to avoid affecting their population
dynamic and migration patterns.

° Activities

The study will include two stages, one prior to operation in order to have a base line of the site's
conditions, and one after beginning the operation in order to carry out the monitoring, asses the
magnitude of impact produced by collision of birds and bats with wind turbines and apply
additional measures if necessary.

Stage 1: During this stage, biological and behavioral information will be collected to establish the
efficient implementation of mitigation measures proposed. Therefore, we consider the following
activities:

° To identify birds and bats species existing in the area

© To identify nesting and reproduction places for resident birds

° To identify bats' caves and reproduction sites

© To identify migratory routes of birds and bats

° To determine preferences in the use of habitat and behavioral responses (flight heights
and trajectories)

Note: This stage has already began and results are presented in Appendix IV.3
cS

ENVIRONMENTAL IMPACT STATEMENT VI-33,
SPECIAL MODALITY
TRES MESAS WIND FARM

Stage 2: We will assess the magnitude of the impact produced by collision of birds and bats with
wind turbines, through development of the following activities:

° To observe the behavior of birds and bats in the area during operation of wind turbines
° To determine the intensity of the site use by birds and bats

° To determine the mortality percentage of species of birds and bats in each wind turbine
° To determine the yearly terms of risk

This last stage will be carried out at least during the first five years of operation of wind turbines,
and specialists in birds and bats will participate.

° Methodology

In order to obtain and analyze all information regarding birds and bats behavior at the site, experts
in this matter will consider the following methodological steps:

° Sampling

To collect biological and behavioral information required for the evaluation, we will plan the
establishment of observations points and radars, telemetry studies, ultrasonic detectors with
recording, sound monitoring, UV lights and digital recording cameras to accurately determine
nesting areas, trajectories, heights, seasons and peak flying hours. As for bats, the use of
radars may be evaluated.

° Classification and Analysis

Information obtained will be used to determine: the classification of species, conservation
category, mobility, risk status, relative frequency and abundance, use of space (direction, use
of vertical axis), activity developed (displacement or stay) and estimate of collision risk.

° Impact Classification

After beginning the operation stage for the wind farm, there will be tours to search for injured
birds and bats, to identify the wind turbines of higher risk according to flight patterns and
compare indicators obtained in stage 1 (prior to operation) to stage 2 (after beginning
operation and for up to 5 subsequent years).

° Reports

An initial report will be prepared to be considered as the basis, and after beginning the project
monthly reports will be prepared for the first year, quarterly reports for the second year and
biannual report for the third, fourth and fifth year.

It is worth mentioning that the results in reports of Monitoring Plan will consider a mortality
underestimation factor, considering that in reports of the tour, we only specify the minimum
mortality detected in the field without applying a correction due to disappearance of bodies
(carrion effect) or due to efficiency of the observer in body detection. Likewise, we must

QS
ENVIRONMENTAL IMPACT STATEMENT VI-34

SPECIAL MODALITY
TRES MESAS WIND FARM

consider that tours do not cover the entire surface where we can find bodies, and this entails
another underestimation factor of mortality.

VI.2.3. Program for Comprehensive Management of Waste

e Objectives

The main objective of the Program for Comprehensive Management of Waste is to make sure that
waste management is performed on a sanitary and environmentally correct manner, according to
minimization, environmental risk prevention and public health protection principles.

¢ Activities

Activities or strategies to be considered to fulfill the objective of the Management Plan include:

° To promote minimization, reuse and recycling of waste through trade and sale of

byproducts.

To guarantee that waste is not a risk factor for human health and the environment.

To separate waste from its generation source.

To identify and/or install the necessary infrastructure for comprehensive waste
management.

To define policies and mechanisms for trade of byproducts with commercial value.

To inform about actions and responsibilities derived from PGMIR and raise awareness
among users and workers.

e Methodology

Considering the type of waste to be generated during the different stages of this project, in order
to fulfill the previous objectives, the program is divided into two main branches:

° non-hazardous solid waste

° hazardous waste

Next we describe basic aspects to be considered within the methodology of the Management
Plant, according to the type of waste in question:

a) Non-hazardous solid waste

Non-hazardous solid waste generated during site preparation, construction and operation of the
project, consist basically in:

QRS
ENVIRONMENTAL IMPACT STATEMENT VI-35,
SPECIAL MODALITY
TRES MESAS WIND FARM

|. domestic (food scraps, paper and plastic),

I. non-hazardous industrial (wood, pipes, tubing, mesh, steel, sheet, cement, rocky
materials)

lll. earthy materials product of excavations (vegetable and soil matters generated from
excavations, cuts and leveling)

Containers for waste generated by staff will be placed at working sites, preferably sorting organic
from inorganic waste. Industrial waste and waste from excavation material will be stored at
specific sites so that they can be subsequently reused if possible or disposed of at duly authorized
sites.

The following table shows the list of main types of waste, indicating the management of the same
and final disposal.

QRS
ENVIRONMENTAL IMPACT STATEMENT VI-36

SPECIAL MODALITY
TRES MESAS WIND FARM

Table VI.6. Sources and management of solid waste potentially generated in the different stages

of the project

Duly signalized 200-liter containers will be placed

at the site. Organic waste will be sorted and used | Legally

to make compost. authorized
Domestic Staff working at | The removal of said waste will be performed by | municipal
Waste the site the municipal service and if this is not possible, the | garbage dump

contractor will be responsible for removing them | and/or

every day from the site and disposing of them at | Compost

legally authorized sites.
Plastic This waste will be sorted and compressed, to the Compan
(PET), . fullest extent possible, for their future subsequent Ps . v

: Staff working at . : . authorized for
aluminum, . reuse or sale. The removal of this material will be "
the site 1 cae recycling or
paper and the contractor's responsibility.
reuse

cardboard

Excavation material will be reused for filling in and
Earthy leveling. This material may not be stored near
materials . cliffs. | Remaining excavation material will be | Dumps or final

. Clearing and . .

resulting rubbin stored next to access road and disposed of at | disposal sites
from 8 8 dumps or final disposal sites duly authorized. | duly authorized.

excavations

Contractor's will be responsible for the final
disposal of this waste.

Industrial
waste

Foundation and
assembly of
wind turbines,
Installation and
construction of
provisional
works, Electric
installations,
Operation and
maintenance
Offices and
supplementary
works.

Industrial waste will be stored in premises duly
signalized next to access roads, avoiding at all
times storing this material near cliffs. The removal
of this material will be the contractor's
responsibility.

Final disposal
sites duly
authorized.

QRS
ENVIRONMENTAL IMPACT STATEMENT

SPECIAL MODALITY

VI-37

TRES MESAS WIND FARM

b) Hazardous waste

Hazardous waste generated during stages of site preparation and construction, consisting mainly
in remnants of paint and coating, residual solvents, used greases and oils, and tows soaked in
grease, oil or solvents.

In the events of drilling (for example blowing up rocks) requiring lubrication material for rotary
systems and to avoid collapse of the space drilled, this material must be biodegradable, and can be
foam which, besides rising the formation cuts produced by the drill, works also as lubricant and
cooler.

Contractor should limit the use of products generating hazardous waste and will be responsible for
storing temporarily waste generated as well as making sure that their transport and final disposal
is carried out by legally authorized companies.

Within this framework, at working areas or at machinery and equipment storing courts, a space
will be determined to work as warehouse for due management and temporary confinement of this
hazardous waste, which will meet all indications stated in the applicable standards, with special
attention to the following aspects:

° It must be separated from working areas, utilities, offices and storage of raw material or
finished products.

° It must be located at areas where possible emissions, leak, fire, explosion and flooding
risks are reduced.

° It must have retaining walls as well as indications and signs regarding the riskiness of the
same in visible places and forms.

° It must be located at areas where possible emissions, leak, fire, explosion and flooding
risks are reduced.

With regards to hazardous waste generated during operation of the wind farm, this consist mainly
in used oils, residual solvents and tows soaked in solvents, grease and oil from maintenance tasks.
The staff in charge of maintenance tasks generated by this waste will be responsible for removing
it from the site and manage and dispose of it according to the corresponding standards.

Oil used in rotary equipment, such as turbines will be collected in a confined drainage system and
disposed of in a container for temporary storage, to be subsequently managed as hazardous waste
and moved to authorized disposal sites. Waste removal will be carried out by an authorized
company.

QS
ENVIRONMENTAL IMPACT STATEMENT VI-38

SPECIAL MODALITY
TRES MESAS WIND FARM

VI.2.4. Environmental Supervision Program

e Objectives:

The general objective of the Environmental Supervision Program is to supervise and regulate all
activities of contractors during different stages of the project, in order to guarantee compliance
with environmental obligations.

e Activities:

The environmental supervision of the project is considered a direct verification tool for planned
and managed aspects of the Environmental Quality Follow-up Plan, and is based on the following
activities:

° To supervise strict compliance with all environmental obligations of each participant and
supervise prevention, control and mitigation measures of environmental impacts
identified in the stages of site preparation, construction, operation and maintenance and
abandonment, including conditions determined in the resolution of the corresponding
environmental impact. Therefore, weekly follow-up reports will be prepared.

To establish clauses and agreements with contractors including environmental protection
sections, binding them to comply with and follow all programs included in the
Environmental Quality Follow-up Plan, as well as the programs that belong to such plan.

Establishment of specific agreements to guarantee compliance with environmental
obligations during site preparation and construction stages and their follow up by the
responsible of the work, so the details contemplated in planning and management
processes follow the routes foreseen, giving special attention to identification of changes
requiring prior official authorization and/or implementation of additional environmental
measures ensuring the lowest environmental disturbance.

To make sure that all machinery and equipment is included in the maintenance program
and in ideal conditions. This program will be the contractor's responsibility and emerges as
a measure for prevention of atmospheric pollution due to the emission of gas and noise
from machinery and equipment used in activities of the different stages; although it is
aimed also at guaranteeing that there is no soil pollution risk due to leaks on equipment or
to performing maintenance tasks of said equipment at working areas. The contracting
company will be requested to have this program and it will be supervised at all times that
all units, equipment, and machinery be in good operational conditions, supervising the
report of inspections results in the corresponding Maintenance Log. All machinery not
complying with the legal emissions limits will be substituted.

e Methodology:

ENVIRONMENTAL IMPACT STATEMENT VI-39
SPECIAL MODALITY
TRES MESAS WIND FARM

In order to supervise and regulate all activities of contractors during the different stages of the
project, bimonthly supervision visits will be carried out so as to verify due fulfillment of all
environmental commitments by contractors. Inspection visits require filling in compliance logs,
recording the minutes and appointing the responsible person for follow up and correction of any
change, establishing commitment dates. With all information available the person responsible for
supervising will prepare biannual supervision reports.

VI.2.5. Environmental Training and Awareness Program

e Objectives

The main objective of the Environmental Training and Awareness Program is to inform the staff
involved in the project about the value and relevance of preservation of ecosystems and
resources, as well as the methods for prevention of adverse impacts on environmental factors,
highlighting the appropriate management of waste, and the control and prevention of spills and
management of flora and fauna.

The development of this Program intends to achieve changing habits and conducts with respect to
nature, and avoiding that the lack of information be one of the causes of adverse impacts related
to the project. In this way we raise awareness about the responsibility of conservation and
decrease impacts generated because of human activities.

¢ = Activities

To give courses to the staff to inform them about the programs that belong to the
Environmental Quality Follow-up Plan.

To train builders about the application and compliance of standard and environmental
instruments applicable to the project.

To inform the staff about environmental obligations acquired when becoming part of the
project workforce.

To promote a responsible attitude regarding the use and management of natural
resources, diffusing the environmental value of ecosystems and regional resources, as well
as their sustainable management.

e Methodology

In order to achieve the objectives of the program, staff trained in the matter will focus on the
following activities:

© To identify the environmental topics to be addressed.

° To prepare the program objectives and goals.

QRS
ENVIRONMENTAL IMPACT STATEMENT VI-40

SPECIAL MODALITY
TRES MESAS WIND FARM

° To evaluate the profile of the staff who will focus on the Environmental Training and
Awareness Program and define the training needs of the same.

° To research and design educational content for training of workers and employees on
prevention of pollution and management of sustainable resources.

° To prepare a calendar to give courses and workshops where, according to the tasks of the
staff involved in the project, said staff will be trained in order to be aware of the
environmental obligations acquired.

° To design brochures allowing workers to be well informed about several environmental
topics involved in the project; for example, about the importance of sorting waste
generated to be reused or recycled and, hence, decrease the volume of generated waste,
or about the relevance of preserving the flora and fauna under special protection.

° To maintain a schema of constant feedback and continuous improvement regarding
environmental information and education.

QS
ENVIRONMENTAL IMPACT STATEMENT Vi-41

SPECIAL MODALITY
TRES MESAS WIND FARM

VI.2.3. RESIDUAL IMPACTS

As set forth in fraction V of Section 13 of the RLGEEPAMEIA, residual impacts must be identified,
assessed and described; therefore, one special section of this chapter is dedicated to their
analysis. With the application of prevention and mitigation measures, an impact is likely to alter
the features or structure of a certain component or ecosystemic process of the SA, reducing its
effect or significance. However, there are impacts which effects continue even with the
application of measures and such impacts are called residual impacts

The identification and assessment of such type of environmental impacts is fundamental, for in
the last instance they represent the inevitable and permanent effect of the project on the
environment; consequently, the result of this section provides the definition and analysis of the
project "environmental cost"; understanding environmental cost as the actual and permanent
decrease in terms of quality and/or amount of environmental goods and services in the SAR. The
identification of said factors was carried out based on the attribute of reversibility; therefore,
impacts graded 3 where considered residual impacts, which means that their effect on
environmental factors will be practically permanent, not allowing such factors to go back to their
original status, even with the application of said measures.

As a result, we know that the project will generate 3 residual impacts classified as adverse impacts
during the site preparation stage, 2 of them are adverse low and 1 is adverse moderate and is
related to the loss of vegetable coverage.

Likewise, 2 residual impacts classified as adverse will be generated during operation stage, 1 is
adverse low and 1 is adverse moderate. The adverse moderate impact is related to the
modification of the landscape because of the visual impact of wind turbines.

The following table describes such residual impacts.

QS
ENVIRONMENTAL IMPACT STATEMENT Vi-42
SPECIAL MODALITY
TRES MESAS WIND FARM

Table VI.7. Description of residual impacts detected in the Project stages

Preparation of the site Stage

IP 4: Land erosion due to
loss of vegetable
coverage

Clearing and grubbing activities imply that in the worst case scenario
(installing maximum 433 wind turbines), vegetation will be removed in a
surface of 508.51 hectares and temporarily removed in 398.72 hectares.
During the site preparation stage these areas are exposed to erosion
processes, but it is necessary to take into account that different erosion
control procedures will be considered until the land is covered with
permanent vegetation. After the construction of the wind farm and only
after beginning the operation of the farm, a Land Restoration and
Conservation Program and a Program for Comprehensive Management of
Flora and Fauna will be implemented for all surface cleared and grubbed,
which contemplate activities such as restoration of the site with the
purpose of regenerating the land and allowing growth of natural
vegetation and reforestation, thus preventing the land from continue
being exposed to erosive processes.

IP 6: Modification of
geological formations

In general, specific areas where wind turbines will be located are flat
zones; however, during rehabilitation and extension of roads, it will be
necessary to make some cuts and leveling in the area where the
topography is slightly irregular. The impact generated will be of very low
magnitude and it is necessary to consider that the design of the road
network to be rehabilitated and/or extended intends to minimize the
alteration of geological formations at the site and the material removed
during rehabilitation and extension of roads will be used for filling in and
leveling, always trying to preserve to the extent possible the original
topographic conditions of the site.

IP 10: Loss of vegetable
coverage

Clearing and grubbing activities involve permanent removal of vegetation
in 508.51 hectares and temporary removal in 398.72 hectares, if we
consider the worst case scenario (433 wind turbines maximum).
Approximately 68.93% of the polygon where the project will be located is
covered by submontane scrub, 7.81% by deciduous lowland forest, 4.51%
by tropical mezquital and 3.35% by low thorny deciduous forest.

It is worth mentioning that after the construction stage, a Land
Restoration and Conservation Program and a Program for Comprehensive
Management of Flora and Fauna will be implemented for all surface
cleared and grubbed (except for the surface occupied by permanent
works), which contemplate activities such as restoration of the site with
the purpose of regenerating the land and allowing growth of natural
vegetation and reforestation of disturbed areas.

Operation Stage

10 6: Mortality of birds
and bats due to collision

One of the main risks during operation of the wind farm is mortality of
birds and bats because of collision with turbines, thus disturbing the

QS
ENVIRONMENTAL IMPACT STATEMENT VI-43,

SPECIAL MODALITY

with turbines

TRES MESAS WIND FARM

dynamic population, as well as their migratory patterns. We will take into
account some measures such as painting the turbines blades to increase to
the maximum level their visibility by birds, but with the purpose of
measuring the actual intensity of the migratory phenomenon present in
the area affected by the project and analyze its possible interaction with
wind turbines installed, we will develop a Birds and Bats Monitoring Plan
that will use the necessary tools to accurately determine nesting zones,
trajectories, heights, seasons and flight peak hours. The results of such
Plan will be the basis to design appropriate measures to decrease this risk
to minimum.

10 9: Landscape
modification

The most notorious visual impact will be the presence of wind turbines,
which will be between approximately 120 and 180 meters high and an
approximate extension of 4 to 10 meters of base, depending on the
technology available during the project development. In order to harness
the wind maximum potential, wind turbines will be located at the highest
areas of the plateaus, and will be visible from considerable distances.

ENVIRONMENTAL IMPACT STATEMENT VI-44

SPECIAL MODALITY

